Citation Nr: 0524402	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-06 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a cerebrovascular 
accident (CVA).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 8, 1964, to 
September 15, 1966, and from December 25, 1990, to May 31, 
1991.  The veteran also had unverified service with the Air 
National Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision that 
denied entitlement to service connection for diabetes, 
hypertension, and a CVA.   

In June 2005, the veteran testified at a video-teleconference 
before the undersigned.  A copy of the transcript of the 
hearing has been associated with the veteran's claims file.  


FINDINGS OF FACT

1.  Diabetes mellitus is not shown to be related to the 
veteran's active service, presumptively linked thereto, or 
the proximate result of a service-connected disability.

2.  Hypertension is not shown to be related to the veteran's 
active service, presumptively linked thereto, or the 
proximate result of a service-connected disability.

3.  A CVA is not shown to be related to the veteran's active 
service, presumptively linked thereto, or the proximate 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).

2.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).

3.  A CVA was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. §  3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The veteran was specifically advised by VA, via an October 
2002 correspondence, of the information and evidence 
necessary to substantiate his claims, and of what evidence VA 
would obtain on his behalf and of what evidence he was 
responsible for submitting.  The October 2002 correspondence 
also suggested submitting any relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. §  3.159(b). 
Thereafter, a February 2003 rating decision denied 
entitlement to service connection for diabetes mellitus, 
hypertension, and a CVA, and he was provided with a statement 
of the case in February 2004 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. §  5103A.  The 
relevant evidence of record includes service and National 
Guard medical records, and private medical records from 
August 2000 to November 2002 (including from Carolina Medical 
Group and Palmetto Baptist Medical Center).  The Board notes 
that the RO requested the veteran's records from Doctor's 
Care but were unsuccessful.  Consequently, the Board 
concludes that VA's statutory duty to assist the veteran has 
been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.



Factual Background 

The veteran's service and National Guard records dated in the 
1960s through the 1980s do not reflect any pertinent 
abnormalities. 

On the veteran's May 1991 demobilization report of medical 
history, he did not voice complaints of diabetes or 
hypertension. 

The veteran's October 1991 periodic examination report no 
relevant symptoms or disabilities.  In October 1991, "P" 
representing physical capacity or stamina on the PULHES 
profile was changed to "2."  This was because he had 
elevated cholesterol levels and he was over the maximum 
allowable weight.  On this medical examination the examiner 
noted that the veteran's blood pressure was 118/80 and 
urinalysis for sugar yielded negative results.

An April 1992 special purpose examination reflected a blood 
pressure measurement of 130/86 and urinalysis for sugar 
yielded negative results.  An October 1993 occupational 
physical reflected a blood pressure measurement of 118/86 and 
urinalysis for sugar yielded negative results.  An October 
1994 occupational physical reflected a blood pressure 
measurement of 152/94 and urinalysis for sugar yielded 
negative results.  An October 1995 occupational physical 
reflected a blood pressure measurement of 132/78 and 
urinalysis for sugar yielded negative results.  A September 
1996 occupational physical reflected a blood pressure 
measurement of 136/80 and urinalysis for sugar yielded a 
result of positive 3.  The veteran was advised to give the 
results of his urinalysis to a private doctor.  The veteran's 
October 1997 physical examination was not completed due to a 
high blood pressure measurement of 162/108.  

A February 1998 occupational physical reflected a blood 
pressure measurement of 128/90.  During this examination the 
veteran reported that he was recently diagnosed with 
hypertension and diabetes and was receiving treatment and 
medication for these disabilities from his family physician. 

A February 1999 occupational physical reflected a blood 
pressure measurement of 156/84.  The veteran reported taking 
medication for hypertension and diabetes.   

A March 2000 occupational physical reflected a blood pressure 
measurement of 166/88.  The veteran reported taking 
medication for hypertension and diabetes.  On the veteran's 
July 2000 annual medical certificate he reported taking 
medication for diabetes and hypertension for three years.   

A January 2001 occupational physical reflected a blood 
pressure measurement of 175/104.  The veteran reported taking 
medication for hypertension and diabetes.   

An August 2001 memorandum from the 169th Medical Squadron of 
the South Carolina Air National Guard revealed that a five-
day blood pressure check revealed that veteran's average 
blood pressure was 163/64, which was elevated over the 
required blood pressure of 140/90 for continued Air National 
Guard service according to AFI 48-123.  

On August 2001 the "P" on the veteran's PULHES profile was 
changed to "4."  In November 2001 the "P" on the veteran's 
PULHES profile was changed to "3."

The veteran's records from the Carolina Medical Group, dated 
from September 2000 to November 2002 reflected systolic blood 
pressure measurements ranging from 130 to 180 and diastolic 
blood pressure ranging from 70 to 100.  The veteran's 
symptoms were diagnosed as hypertension.  

A January 2002 Army National Guard occupational physical 
reflected a blood pressure measurement of 134/98.  The 
veteran reported taking medication for hypertension and 
diabetes. 

In January 2002, the veteran was admitted to the a private 
medical facility with complaints of facial numbness and 
numbness to the right arm and leg for approximately one hour.  
The discharge diagnoses included a left lacunar CVA, 
hypertension, and adult onset diabetes mellitus.    

In July 2002 the veteran was medically discharged from 
worldwide duty with the Air National Guard due to diabetes. 

The veteran's VA outpatient treatment records from January 
2002 to October 2002 reveal that he was treated hypertension 
and diabetes.  In September 2002, the veteran reported with 
complaints of slurred speech, twitching of his mouth and 
numbness on his right side of the body. The examiner 
diagnosed the veteran's symptoms as a transient ischemic 
attack.  An October 2002 urgent care treatment record 
revealed a blood pressure reading of 184/96.  

As part of the veteran's March 2004 substantive appeal he 
indicated that although his illnesses were diagnosed while he 
was on inactive duty status, he was still in the National 
Guard, therefore, his claims should not be denied.  He 
indicated that as a civilian employee of the Air National 
Guard, he was required to maintain the physical 
qualifications of the Air Force and Air National Guard.  He 
maintained that his case should be evaluated as though he was 
a full time Guardsman, ready for worldwide deployment.  

During the veteran's June 2005 hearing he testified that his 
symptoms were first diagnosed as diabetes mellitus 
hypertension in 1995.  The veteran also indicated that he was 
on medication for high blood pressure in 1990 but did not 
report that information on his medical evaluation prior to 
entering active duty status.  The veteran reported that he 
was first told that this blood sugar levels were high while 
he was on active duty in 1991.  The veteran also revealed 
that a military doctor informed him that his blood pressure 
and diabetes lead to his January 2002 stroke.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §  1110; 38 C.F.R. §  3.303.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training  (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA includes duty 
(other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law. 38 C.F.R. § 3.6(d)(4) (2004).  Presumptive periods do 
not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. §  3.303(b).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension and 
diabetes mellitus are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. §  1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation).

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  
38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.



Analysis

Diabetes Mellitus and Hypertension

The veteran does not contend and the record does not 
otherwise show that diabetes mellitus or hypertension first 
manifested during his two periods of active duty. There is no 
evidence of diabetes mellitus or hypertension within one year 
of his service discharge from his last period of active duty 
in 1991.  

The veteran contends that the conditions manifested during 
his subsequent National Guard service.  The record reveals 
that diabetes mellitus and hypertension first manifested in 
the mid to late 1990s.  There is absolutely no competent 
medical evidence in the record that there is an etiological 
relationship between the veteran's presently diagnosed 
diabetes mellitus and hypertension and a disease or injury in 
active service. 

It is acknowledged that the veteran was in the Air National 
Guard in the late 90s to 2002, and that there are 
manifestations of both diabetes mellitus and hypertension 
during this time period.  The fact remains, however, that the 
veteran does not contend that he was on a period of ACDUTRA 
when he developed such conditions, and the evidence on file 
does not otherwise establish this.  

Even if the claimed disabilities were noted during a period 
of INACDUTRA, service connection is not warranted for 
diseases noted during inactive duty for training (only 
injuries).  38 U.S.C.A. §§ 101(24), 106 (West 2002).  

Further, the record does not show and the veteran does not 
maintain that he had 90 days of continuous active service 
while in the Air National Guard or that he had in-country 
service in Vietnam which would entitle him to application of 
the laws and regulations pertaining to presumptive service 
connection for a chronic disease or diseases associated with 
herbicide agents.  

The veteran might well be of the opinion that his 
hypertension and diabetes is related to his National Guard 
service.  The veteran, however, is not shown to be competent 
to render medical opinions upon which the Board may rely.  
Espiritu, supra. 

The Board recognizes that the veteran was not afforded a VA 
medical examination that is customarily arranged in 
connection with claims for benefits as mandated in 
38 U.S.C.A. § 5103A (d).  Generally, VA is required to assist 
those seeking VA benefits in establishing their claims.  See 
generally  38 U.S.C.A. §  5103A.  However, under 38 U.S.C.A. 
§ 5103A(a)(2), VA is not required to provide assistance to 
the claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  As well, 
under 38 U.S.C.A. §  5103A(d), VA is required to provide a 
medical examination or obtain a medical opinion only if (1) 
there is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for VA to make a decision on the claim.

In the present case, the Board acknowledges the veteran's 
current disability.  There is no hint in the evidence, 
however, of an etiological relationship between hypertension 
or diabetes mellitus and service.  As such, an examination is 
not necessary, and the Board concludes that there is no 
reasonable possibility that a medical examination would serve 
to assist the veteran is establishing his claim.  38 U.S.C.A. 
§ 5103A(a)(2), (d).

This is a case where the preponderance of the evidence weighs 
against the veteran's claims of entitlement to service 
connection for hypertension and diabetes mellitus.  None of 
the competent evidence has been found to supports the 
veteran's claims.  As the preponderance of the evidence is 
against the veteran's claims the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.



Cerebrovascular Accident

The veteran's medical records do not reveal a diagnosis or 
treatment for a CVA until January 2002.    

The CVA did not occur until many years after the veteran's 
periods of active duty, and there is absolutely no suggestion 
in the record that there is any relationship between the 
veteran's CVA and service to include any period of ACDUTRA 
service.  Absent a demonstrated nexus between the CVA and 
service, service connection must be denied.  Id.

The veteran might well be of the opinion that his CVA is 
related to his National Guard service and/or his non-service 
connected hypertension and diabetes.  The veteran, however, 
is not shown to be competent to render medical opinions upon 
which the Board may rely. Espiritu, supra.  Further, any 
relationship between his CVA and either of the two 
aforementioned conditions is of no consequence as such 
conditions are not service-connected. 

The Board recognizes that the veteran was not afforded a VA 
medical examination that is customarily arranged in 
connection with claims for benefits as mandated in 
38 U.S.C.A. § 5103A (d).

Generally, VA is required to assist those seeking VA benefits 
in establishing their claims.  See generally  38 U.S.C.A. §  
5103A.  However, under 38 U.S.C.A. § 5103A(a)(2), VA is not 
required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  As well, under 38 U.S.C.A. §  
5103A(d), VA is required to provide a medical examination or 
obtain a medical opinion only if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
VA to make a decision on the claim.

In the present case, the Board acknowledges the veteran's 
current disability.  There is no hint in the evidence, 
however, of a relationship between the veteran's CVA and 
service.  As such, an examination is not necessary, and the 
Board concludes that there is no reasonable possibility that 
a medical examination would serve to assist the veteran is 
establishing his claim. 38 U.S.C.A. § 5103A(a)(2), (d).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for a CVA.  None of the competent evidence has 
been found to supports the veteran's claim.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a CVA is denied.  



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


